Justice EID,
dissenting.
I agree with Justice Coats that the salaries paid to union staff members to organize campaign events do not fall within the member*84ship communication exception, and I join his dissent. I write separately to point out why I believe the majority's First Amendment analysis is flawed.
Since the 1970s, the United States Supreme Court has recognized that campaign contributions by, and expenditures from, union general funds can be significantly restricted when there are adequate alternative avenues for speech through the use of segregated funds. In a trilogy of cases, the Court identified the concerns that inhere in union-sponsored campaign activities. See Pipefitters Local Union No. 562 v. United States, 407 U.S. 385, 401, 92 S.Ct. 2247, 33 L.Ed.2d 11 (1972) (upholding a union's right to establish a political fund for campaign activities) [hereinafter Pipefitters]; United States v. Int'l Union United Auto., Aircraft & Agric. Implement Workers of Am., 352 U.S. 567, 591-92, 77 S.Ct. 529, 1 L.Ed.2d 563 (1957) (discussing a union's right to sponsor political ads); United States v. CIO, 335 U.S. 106, 123, 68 S.Ct. 1349, 92 L.Ed. 1849 (1948) (upholding a union's right to endorse a candidate in the union's newspaper). On the one hand, unions have a First Amendment right to engage in political speech, including contributing to political campaigns. See McConnell v. Fed. Election Comm'n, 540 U.S. 93, 205-07, 124 S.Ct. 619, 157 L.Ed.2d 491 (2003) (discussing the First Amendment's application to corporate and union political speech); CIO, 335 U.S. at 121, 68 S.Ct. 1349 (stating that the prohibition of a union's use of voluntary political funds would raise grave constitutional concerns). On the other hand, there is a danger that unions will use funds from their members to further political agendas with which some members disagree. See McConmell, 540 U.S. at 204, 124 S.Ct. 619 (discussing the potential for misuse of general funds); Pipefitters, 407 U.S. at 414-15, 92 S.Ct. 2247 ("The dominant concern in requiring that contributions be voluntary was, after all, to protect the dissenting stockholder or union member."); CIO, 335 U.S. at 115, 68 S.Ct. 1349 (recognizing Congress' belief "that it was unfair to individual union members to permit the union leadership to make contributions from general funds to a political party which the individual member might oppose").
The balance, according to the Court, may be struck by requiring unions to set up segregated funds to pay for campaign activities. See Pipefitters, 407 U.S. at 414, 92 S.Ct. 2247; see also McConnell, 540 U.S. at 203, 124 S.Ct. 619. Member contributions to segregated funds are voluntary, and the funds are maintained separately from the unions' general funds. See Pipefitters, 407 U.S. at 414-15, 92 S.Ct. 2247. Thus, segregated funds ensure that unions will pay for campaign activities with money that their members voluntarily contribute for that purpose. See id.
An exception to this segregated-funds scheme is the so-called membership communication exception, which finds its roots in the Supreme Court's decision in United States v. CIO. In that case, a union used general funds to distribute a newsletter to its members for the purpose of advocating the election of a particular candidate. CIO, 335 U.S. at 108, 68 S.Ct. 1349. The Court concluded that, given First Amendment concerns, it would not interpret a statute to prevent a union from using general funds to communicate campaign messages to union members. Id. at 121, 68 S.Ct. 1849; see also Pipefitters, 407 U.S. at 481 n. 42, 92 S.Ct. 2247 ("If an organization ... believes that certain candidates pose a threat to its well-being or the well-being of its members or stockholders, it should be able to get its views to those members or stockholders.... Both union members and stockholders have the right to expect this expert guidance." (citation and quotation omitted)).
Following the Supreme Court's lead, Congress has generally barred the use of general funds for campaign expenditures and contributions. See 2 U.S.C. § 441b(a) (2006); see also 11 C.F.R. $ 114.2(b) (2007). Also following the Court's lead, it has made an exception to this bar for membership communications. See 2 U.S.C. § 441b(b)(2); see also 11 CFR. § 114.3 (2007). Finally, it has authorized the use of segregated funds for union-sponsored campaigning. Officially defined as a type of political committee, see 2 U.S.C. § 481(4)(B) (2006), segregated funds may be established and "utilized for political *85purposes by a ... labor organization." 2 U.S.C. § 441b(b)(@2). Any member contributions must be voluntary, and members must be informed "of the political purposes of such fund." 2 U.S.C. § 441b(b)@B); see also 11 CFR. § 114.5 (2007).
Significantly, the Supreme Court has found that the segregated-funds scheme provides an adequate alternative for a union to engage in campaign speech. In a recent decision, it stated that "[tlhe ability to form and administer separate segregated funds . has provided corporations and unions with a constitutionally sufficient opportunity to engage in express advocacy." McConnell, 540 U.S. at 203, 124 S.Ct. 619.
Article XXVIII of the Colorado Constitution mirrors the federal segregated-funds scheme. For the most part, unions cannot use general funds to make political contributions or expenditures. Colo. Const. art. XXVIII, § 3(4)(a) ("It shall be unlawful for a corporation or labor organization to make contributions to a candidate committee or a political party, and to make expenditures expressly advocating the election or defeat of a candidate[1]"). They may, however, "establish a political committee or small donor committee " which may accept contributions or dues from employees ... or members." Id. Also, the General Assembly has explicitly authorized political committees to "receive and accept moneys contributed ... by a corporation or labor organization" and to disburse those moneys "to a candidate committee or political party." § 1-45-103.7(2), C.R.S. (2007). Finally, Colorado has adopted the membership communication exception. See Colo. Const. art. XXVIII, §
The Colorado membership communication exception applies only to communications made "solely" to members. Id. As Justice Coats points out, the campaign activities in question in this case were not targeted "solely" to members; instead, the union's efforts were specifically designed to reach nonmembers. The majority's mistake is finding that the exception must be broadly construed to comport with the dictates of the First Amendment. Maj. op. at T7 ("[Wle are compelled to interpret and apply the membership communication exception broadly to prevent the suppression of protected speech."). Yet the reason that the membership communication exception can be read consistent with its language-that is, narrowly-is that there are adequate alternatives for union expression through the use of segregated funds. Given the dictates of the First Amendment and the explicit authorization of article XXVIII, the campaign activities engaged in by the union staff members in this case could have been paid for with segregated funds. Here, however, the question is whether the activities could be paid for with general funds. They could not: first, because they were directed toward nonmembers and consequently fell outside the protection of article XXVIII's membership communication exception; and second, because under Supreme Court case law, the First Amendment per-raits the requirement that unions use segregated funds to pay for campaign activities directed toward nonmembers.
To state the flaw in the majority's reasoning somewhat differently, the question is not whether the First Amendment allows the union to conduct the challenged campaign activities at all. See, e.g., maj. op. at 75-76 (noting that campaign finance restrictions infringe protected speech); id. at 78 (stating that the union's activities lie at the heart of associational freedom); id. at 79 ("[Clontri-bution regulations infringe upon First Amendment protected rights of core political speech ...."). If that were indeed the question, I would agree that the membership communication exception should be read broadly. See Fed. Election Comm'n v. Wis. Right to Life, Inc., - U.S. -, -, 127 S.Ct. 2652, 2674, 168 L.Ed.2d 329 (2007) (stating that the court must "give the benefit of the doubt to speech, not censorship"); maj. op. at 75-76 (citing Wis. Right to Life ). Rather, as noted above, the question is whether the campaign activities could be paid *86for with general funds, or whether segregated funds should have been used instead.
By refusing to apply the membership communication exception as written to the union's campaign activities, today's opinion essentially finds Colorado's segregated-funds scheme to be unconstitutional as applied to the facts of this case. Yet, as noted above, the United States Supreme Court has found that the federal segregated-funds scheme, upon which Colorado's scheme is based, provides constitutionally adequate alternatives for union-sponsored campaign speech. While the majority suggests that the Colorado Constitution provides for greater free speech protection than the federal constitution, maj. op. at 77 n. 11, article XXVIII amends, and is now part of, the Colorado Constitution. I can see no reason to question the constitutionality of Colorado's segregated-funds scheme, and thus no reason to read the membership communication exception so broadly that it swallows the prohibition on union contributions and expenditures. Accordingly, I respectfully dissent.
I am authorized to state that JUSTICE COATS joins in this dissent.

. A small donor committee is "any political committee that has accepted contributions only from natural persons who each contributed no more than fifty dollars in the aggregate per year." Colo. Const. art. XXVIII, § 2(14)(a).